— Judgment, Supreme Court, New York County (William J. Davis, J.), entered October 4, 1991, which declared that 9 NYCRR part 1728 and 1750.1 — 1750.19 were appropriately promulgated by defendants, have a rational basis and are not arbitrary or capricious in nature, and that plaintiffs lack standing to challenge such regulations as violative of the freedom of contract clause of the United States Constitution, unanimously affirmed, without costs.
The regulations in issue were properly upheld by the IAS court as consistent with the Mitchell-Lama Law and promulgated pursuant to defendants’ delegated authority under Private Housing Finance Law §§ 32 and 32-a (see, Ostrer v Schenck, 41 NY2d 782). Although the statute does not specifically delineate how defendants may exercise their authority when a housing company seeks to dissolve, defendants properly "fill[ed] in the interstices in the legislative product by prescribing rules and regulations consistent with the enabling legislation” (Matter of Nicholas v Kahn, 47 NY2d 24, 31). Concur — Carro, J. P., Wallach, Asch and Rubin, JJ.